THIEATTORNEY                        GENERAL
,                                              OF     TEXAS

     Gerald C. Mann                            AUSTIN    al. ‘l-m

    A-ITORNEY            CLCNENAL.




                Hon. Tom L. Beauchamp               Opinion No. 0-1024
                Secretary of State                  Rei Is “National League for Perpet-
                Austin, Texas                       ual Democracy” an educational  corpor-
                                                    ation under subdivision  2 of Article
                Dear Sir:                           13021
                               Your request     for    an opinion      which is stated   in your
                letter      as followsr
                               “Does the purpose of the application    for charter
                         of the ‘National League for Perpetual Democracy’ dis-
                         close this to be an educational   corporation    under
                         subdivision  2 of Article 13021~~
                has been received        by this      department.
                                 The purpose   clause    of the applicants      reads as fol-
                1owa:
                                “The purpose for which this corporation       is formed
                         Is for benevolent,    charitable   and educational    purposes,
                         to wit:    To secure unto ourselves and all posterity         a
                         perpetual democracy within these United States of hoer-
                         pica; to use every legal and educational       means at our
        ,                 command to eliminate all anti-democracy       organizations
                         from the sphere of Hmerican politics;        to do all within
                         the power of the association,      including   the promulgat-
                         ing of constitutional     amendments, to prevent and stop
                         the dissemination    of propaganda attacking our present
                          system of government within the United States of Amer-
                          Ica, other than our present democratic principles;          to
                          always support the Idea of that form of government
                         which is an organization     of free people,    endeavorfng
                          to live peacefully   with one another, respecting       the
                         rights of all and striving      to promote the general wel-
                         fare, delegating    the power to be governed only via the
                         ballot box and retaining     our government of the people,
                          by the people, and for the people at all times.”
                          It is clear that the paramount purpose, as stated, is
                political and that the educational purpose aould not, In any
                event, be more than incidental.
                          A departmental construction    of long standing has for-
                bidden the .issuancs of charters  similar to the one in question.
 Hon. Tom L. Beauchamp, page 2    (0-1024)


 Such was the holding of an opinion by George G. Chrlstlan,
 reports of the Attorney General 1924-1926, page 222; and
 opinion of this de artment under former Attorney General C. M.
 Cureton on March 2 g 1919; and opinion by Rice M. Tilley on
 March 18, 1930, in Apinion-book No. 310 at page 7683 and an
 opinion by this department to Hon. W. W. Heath on December 4,
 1933, in oplnlon-book  No. 352 at page 395.
            We believe the last mentioned opinion particularly
 applicable  to the application  in hand. In that Instance the
 “Young Democratic Clubs of Texas” made application   for a char-
 ter from the Secretary of State. Hon. A. R. Stout, then Assist-
 ant Attorney General of Texas, held that the stated purpose
 was not an educational   purpose and the application was not such
 as was authorized by subdivision   2 of Article 1302 of our Re-
 vised Civil Statutes of Texas.
           It is the opinion of this department that the purpose
 expressed in the application  made to you is not an educatfonal
 one and that it does not fall within subdivision    2 of Article
 3302. We believe   the law to be correctly  expressed in the
 opinions cited herein and therefore   we concur in those opinions.
                                 Yours very truly
                                 ATTORNRY GENERAL OF TEXAS
                                 By /s/ Morris Hodges
                                 Morris Hodges, Assistant
  AF’PROVRD
          JUL 6, 1939
 /s/ W. F. Moore
 FIRST ASSISTANTATTORNMGENERAL
’ MH-MR:wb